Citation Nr: 1545243	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-34 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a skin disability, variously claimed as eczema on left breast and status-post left breast biopsy.

5.  Entitlement to service connection for a right thigh disability.

6.  Entitlement to service connection for a gynecological disability, claimed as abnormal pap smears/cyst frozen. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986, February 1988 to April 1991, October 2001 to April 2002, and December 2004 to December 2006.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision issued by the VA Regional Office (RO) in Houston, Texas.  

In a February 2011 rating decision, the RO granted service connection for second metatarsal fracture, right foot, assigning a noncompensable rating, effective December 13, 2006.  This award of service connection represents a complete grant of the benefits sought with respect to the Veteran's right foot claim.

In a February 2012 rating decision, the RO granted service connection for a traumatic brain injury (50 percent disabling) and dementia associated with a trematic brain injury (TBI) (noncompensable), and tension headaches (noncompensable).  This award of service connection represents a complete grant of those benefits sought.

The record also shows that, in April 2012, the Veteran filed a separate service connection claim for tinnitus, and the RO granted such claim in a September 2012 rating decision.  

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

Additional evidence has been added to the claims file since the last supplemental statement of the case (SSOC), along with a waiver of initial RO consideration.   

The service connection claims for bilateral shoulder disability, bilateral knee disability, right wrist disability, skin disability, and gynecologic disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The medical evidence shows that the Veteran strained her right thigh during basic training, but the competent and probative evidence received since the filing of this claim and during the pendency of the appeal does not demonstrate that she has a current right thigh disability.


CONCLUSION OF LAW
 
The criteria to establish service connection for a right thigh disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Introductory Matters

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ('38 U.S.C.A.'); regulations published in the Title 38 of the Code of Federal Regulations ('38 C.F.R.') and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to 'Fed. Cir.') and the Court of Appeals for Veterans Claims (as noted by citations to 'Vet. App.').

 The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Here, the VCAA duty to notify was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in January 2008, February 2008, March 2008, May 2008, and September 2008.  Collectively, these letters informed the Veteran of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising how disability ratings and effective dates are assigned.  The Veteran has received all required notice concerning the claim.

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's claims file contains her service treatment records (STRs), post-service medical evidence, a hearing transcript, and lay statements in support of the claim.  She was afforded a December 2014 VA examination to ascertain the likely etiology of any currently diagnosed right thigh disability.  

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the June 2015 Travel Board hearing, the VLJ identified the issue on appeal and clearly addressed the unsubstantiated element in this case which is probative evidence of a current right thigh disability that is related to active service.  The Board finds that the duties under 38 C.F.R. § 3.103(c)(2) have been fulfilled.


III. Pertinent Service Connection Laws and Regulations

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The United States Court of Appeals for the Federal Circuit  clarified that the provisions of 38 C.F.R. § 3.303(b)  pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability existed at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

 When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV. Analysis - Service Connection Claim for Right Thigh Disability

The Veteran maintains that she currently has a right thigh disability that is related to her active military service.   

Her STRs reflect that, in November 1982, she underwent a consultation due to complaints of pain in the right thigh while running during basic training.  X-rays of her right leg were negative for abnormality.  The medical provider assessed her with a strain in the quads, right thigh.  She was issued a profile for running until seen by orthopedist who then recommended physical therapy.  

Significantly however, the Board has reviewed all post-service evidence associated with the claims file and finds no evidence of a right thigh disability.  VA provided the Veteran with a VA compensation examination in December 2014 and the medical examiner determined that the Veteran's claimed right thigh condition was less likely than not incurred in or caused by service, reasoning that she was seen only once in service for a right thigh strain with no follow-up, and has no current symptoms or disability.  The examiner was unable to diagnose a current right thigh disability, and the Board's review of the record also finds no evidence of a current right thigh disability.  In the absence of a current disability, there can be no valid claim.

In deciding this case, the Board recognizes the Veteran's pain in her right thigh during and ever since service.  While, as a layperson, she is competent to report such observable pain, she is generally not competent to diagnose a thigh disability as such determination is beyond the capability of lay diagnosis.  Further, to the extent that she is seeking service connection for right thigh pain, the Board notes that pain standing alone, without a diagnosis, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

In summary, the Veteran has not presented competent evidence showing that she has been diagnosed with a right thigh disability since the filing of the claim.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). Thus, while the Board notes and concedes her right thigh strain in service, because there is no evidence of a current right thigh disability, there can be no nexus between the in-service treatment and a current disability.  The threshold element of a service connection claim (a current disability) has not been met, and the service connection claim for a right thigh disability must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for a right thigh disability is denied.


REMAND

Further development is necessary prior to analyzing the merits of the remaining claims on appeal.

A. Bilateral Shoulder Claim

The Veteran seeks service connection for a bilateral shoulder disability.  In the comments section of an October 2006 Report of Medical Assessment completed during service, the health care provider indicated that the Veteran had tendonitis in the left shoulder that was treated with physical therapy and was asymptomatic at the time of examination.  

Review of the Veteran's post-service medical records does not demonstrate a current shoulder disability.  However, she has competently reported that she has had continuing shoulder pain since service.  

In light of the competent lay evidence and the in-service evidence of shoulder diagnosis and treatment, a VA examination should be provided to her.  Although she has undergone various VA compensation examinations, she has not yet been afforded one to ascertain the likely etiology of any currently diagnosed shoulder disability.  

B.  Bilateral Knee Claim

The Veteran is currently diagnosed with degenerative joint disease in both knees, which she attributes to her active military service.
  
Her STRS show that, in May 1978, she had complaints of bilateral knee pain.  Her gait was antalgic and guarded.  There was evidence of tenderness in the bilateral MTF; impression was bilateral MTF stress reactions.   In August 1982, she had complaints of bilateral knee pain for 2 days and the assessment was chondromalacia (?).  In October 1982, she reported pain from her right hip to right knee and was assessed with myalgia.  A February 1990 STR shows complaints of pain in the left knee and left shin, and an assessment of chronic leg pain.  STR dated in February 1990 shows complaint of left leg pain.  A May 1990 STR shows an assessment of probable tendonitis in both knees, questionably due to secondary weight gain.

In December 2014, the Veteran was provided a VA knee examination and the examiner determined that her current bilateral knee disability is less likely related to her military service, and more likely related to the normal aging process.  The examiner reasoned that the Veteran was seen multiple times for knee pain without history of injury and examinations and x-rays of the knees were normal.  The examiner noted further that there was no real indication of a joint injury or pathology, stating that the Veteran's symptoms appeared to have been functional.  The examiner ultimately found that the Veteran currently has mild, age-related degeneration in the knees with normal physical findings.

However, during the 2015 hearing, the Veteran, through her representative, asserted that the December 2014 opinion was inadequate to decide the claim, and on review, the Board agrees.  While assessing the Veteran's knee disability as age-related, the examiner did not adequately explain why the in-service assessments of knee pain and probable tendonitis would not cause degeneration in the knees, apart from the normal aging process.  An addendum is therefore needed to clarify the etiology of the Veteran's bilateral knee disability.  


C. Right Wrist Claim

The Veteran also seeks service connection for a right wrist disability.  She essentially asserts that she had a right wrist disability that pre-existed service and was aggravated by service beyond its natural progression.

The record shows that the Veteran was seen once during service in 1989 for a right ganglion cyst.  It also shows that she later had it removed in 1999 without sequelae.

With regard to etiology, a December 2014 VA examiner checked the box "yes," indicating that the Veteran's right wrist disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner reasoned that the Veteran was seen only once during service for a right ganglion cyst which apparently existed before service.  The examiner further reasoned that the Veteran was never seen in follow-up and had it removed in 1999 without sequelae.

However, the Board finds the December 2014 VA opinion inadequate to decide the claim due to deficient rationale.  The evidence shows that the Veteran had two separate periods of military service prior to the 1999 removal of the ganglion cyst.  The VA examiner did not discuss whether aggravation could have occurred during the two periods of service prior to removal.  The proper standard to be addressed is whether the Veteran's right wrist disability clearly and unmistakably pre-existed service and was not aggravated therein.

For these reasons, an addendum is needed to clarify the etiology of the Veteran's right wrist disability.

D. Skin Disability

The Veteran also asserts that she has a current skin disability, variously diagnosed as eczema and a residual scar, status-post left breast biopsy, which is related to her active military service.  

During service, in April 1986, she complained of a rash for 2 weeks in the left antecubital fassa and the examiner assessed her with irritant dermatitis vs. atopic dermatitis.  In addition, a Report of Medical Examination dated in August 2002 reflects an assessment of recurring dermatitis on the feet.

In December 2014, the Veteran underwent a VA skin examination and the examiner determined that the Veteran's claimed skin condition is less likely related to service, reasoning that a skin condition (eczema) was not found on examination.  

However, the December 2014 "Disability Benefits Questionnaire" reflects what appears to be a current diagnosis of eczema, as well as the Veteran's reports of having obtained medication for her eczema from an outside provider.  Thus, regardless of the absence of eczema during the 2014 VA examination, a current skin disability is still demonstrated.  Therefore, the rationale provided for the December 2014 VA skin opinion is inadequate to decide the claim.  Moreover, the Board notes that the examiner did not address the etiology of the Veteran's claimed scar on the left breast which was seen during a February 2009 VA examination. 

For these reasons, an additional VA skin examination and opinion are necessary to determine whether the Veteran's currently diagnosed skin disability is related to any incident in service.

E. Gynecological Disability

The Veteran also asserts that she has a current gynecologic disability that is related to service.  

Her STRs document that she received abnormal pap smears in 1989 and1990 for which she underwent colposcopies.  Cytology reports showed the presence of the human papilloma virus (HPV).  

A VA examination is therefore needed to ascertain the nature and etiology of any currently diagnosed gynecologic disability that may be detected by pap smear.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all private medical care providers that performed the 1999 ganglion cyst removal and have treated her for a skin condition since service.  Make arrangements to obtain all records that she adequately identifies and that not have already been obtained.

2.  Associate with the claims file the Veteran's complete VA treatment records.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed bilateral shoulder disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the Veteran's claims file and examining her, the examiner is asked to respond to the following:

a).  Indicate any bilateral shoulder disability currently shown.

b).  Then, for each currently diagnosed shoulder disability, determine whether it had its onset in service or is otherwise related to service.  

**The opinion should be reconciled with all evidence of record, specifically to include an October 2006 Report of Medical Assessment noting left shoulder tendonitis and physical therapy, and the lay reports of continuing shoulder symptoms since service.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

4.   Forward the Veteran's claims file to the medical examiner who conducted the December 2014 VA examination or, if s/he is unavailable, from another suitably qualified clinician.  The purpose of this addendum is to clarify the etiology of the Veteran's bilateral knee disability.  
After a complete review of the claims file, the examiner is asked to clarify whether the Veteran's current bilateral knee arthritis had its clinical onset during active service or otherwise related to any in-service disease, event, or injury.  Aside from the normal aging process, is the bilateral knee disability otherwise related to any incident in service?  

Please reconcile the opinion with all relevant evidence of record, specifically to include an August 1982 STR noting an assessment of chondromalacia (?); February 1990 STR noting complaints of pain in the left knee and left shin and assessment of leg pain; May 1990 STRs assessments of leg pain and probable bilateral knee tendonitis; a June 2008 buddy statement; and the Veteran's lay reports of continuing knee symptoms since service.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

5.  Forward the Veteran's record to the medical examiner who conducted the December 2014 VA examination or, if s/he is unavailable, from another suitably qualified clinician.  The purpose of this addendum is to clarify the etiology of the Veteran's right wrist disability.  

After a complete review of the claims file, the examiner is asked to respond to the following:

a.  Determine whether a right wrist disability clearly and unmistakably pre-existed the Veteran's military service.  

b.  If so, provide an opinion as to whether her right wrist disability, clearly and unmistakably, was NOT AGGRAVATED by service.  

In doing so, please address all relevant evidence, to include an October 1989 STR showing ganglion cyst; an August 2002 Report of Medical Examination noting right wrist surgery tendonitis and cyst removal in 1999; and the Veteran's lay report of aggravation during service.    

c.   If, for any reason, the examiner concludes that a right wrist disability did NOT pre-exist the Veteran's military service, s/he should determine whether the current right wrist disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of her currently diagnosed skin disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the Veteran's claims file and examining her, the examiner is asked to respond to the following:

a).  Indicate all skin disabilities currently shown, to include eczema, dermatitis, and left breast scar.

b).  For each skin disability diagnosed since the filing of 
the claim, determine whether it had its onset in service or is otherwise related to service.  

**The opinion should be reconciled with all evidence of record, specifically to include an April 1986 STR showing an assessment of irritant dermatitis vs atopic dermatitis; an August 2002 Report of Medical Examination noting recurring dermatitis on feet; and any lay reports of continuing skin symptoms since service.

THE EXAMINER must provide an explanation for any conclusions reached.   The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed gynecologic disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the Veteran's claims file and examining her, the examiner is asked to respond to the following:

a).  Indicate all gynecological disabilities/chronic infections currently shown which would have been detected by pap smear and/or colposcopy, to include any chronic infections such as HPV.

b).  For each currently diagnosed gynecological disability, determine whether it had its onset in service or is otherwise related to service.  

**The opinion should be reconciled with all evidence of record, specifically to include the medical evidence of in-service September 1989 abnormal gynecologic cytology report, colposcopies, and December 1989 pathology report finding cellular changes consistent with HPV.

THE EXAMINER must provide an explanation for any conclusions reached.   The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

8.  Thereafter, readjudicate the remaining issues on appeal.  If any benefit sought remains denied, provide the Veteran and her representative a SSOC and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


